Citation Nr: 1641018	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.

6.  Entitlement to service connection for ischemic heart disease.

7.  Entitlement to service connection for cancer.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The September 2010 rating decision, in pertinent part, denied entitlement to service connection for arthritis; a back disability; bilateral hearing loss; tinnitus; and an acquired psychiatric disorder, claimed as anxiety.

The January 2013 rating decision, in pertinent part, denied entitlement to service connection for ischemic heart disease, cancer, and hypertension.

The Veteran initially requested a Travel Board hearing regarding the issues on appeal, which was scheduled for November 2014; however, he failed to report for the hearing as scheduled.  In December 2014, the Veteran asked to be rescheduled for a Board hearing via live video conference at the RO, which was scheduled for September 2015.  The Veteran also failed to report for the September 2015 hearing.  He has not requested a rescheduled hearing since the September 2015 hearing and a defect in notice has not been raised by the record.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 2010 inquiry with the Social Security Administration (SSA) indicates the Veteran began receiving benefits from that agency in 1997, when he was approximately 52 years old.  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran regarding the specific joints for which he seeks entitlement to service connection for arthritis, as well as the type of cancer for which he seeks service connection.

2.  Request from the Social Security Administration (SSA) any records relating to any application filed by the Veteran for disability benefits.

3.  Review any such records obtained pursuant to the directive above to determine whether they meet the low-threshold to trigger VA's duty to provide an examination regarding any of the claims on appeal in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

